SANDERS, ORTOLI, VAUGHN-FLAM, ROSENSTADT LLP COUNSELLORS AT LAW 501 Madison Avenue – 14th Floor NEW YORK, NY 10022-4405 (212) 588-0022 TELECOPIER: (212) 826-9307 tld@sovrlaw.com WWW.SOVRLAW.COM To: Name / Company Phone # Fax # Sean Donahue 202-551-3579 202-772-9368 Securities and Exchange Commission From: Tim Dockery Client: Date: July 11, 2008 Total # of Pages: 5 Including Cover Re: Manas Petroleum Corporation · MESSAGE · Sean- As mentioned in my voice mail, while reviewing the S-1/A for clerical errors and inconsistencies, I realized that there were some errors in the summary compensation table that I sent over to you on Tuesday (namely that several of the 2006 rows for the total compensation column were incorrect).I have revised the table, and attach to this facsimile the pages from the registration statement in connection with Comment 4 and 5 to replace those pages that had been included in my facsimile of Tuesday. Please let me know any questions or comments that you may have in connection with the above or the attached. Regards, Tim Dockery NOTICE OF CONFIDENTIALITY The information contained in and transmitted with this facsimile is 1.SUBJECT TO THE ATTORNEY-CLIENT PRIVILEGE; 2.ATTORNEY WORK PRODUCT; OR 3.CONFIDENTIAL. It is intended only for the individual or entity designated above.You are hereby notified that any dissemination, distribution, copying, or use of or reliance upon the information contained in and transmitted with this facsimile by or to anyone other than the recipient designated above by the sender is unauthorized and strictly prohibited.If you have received this facsimile in error, please notify Sanders Ortoli Vaughn-Flam Rosenstadt LLP by telephone at (212) 588-0022 immediately.Any facsimile erroneously transmitted to you should be immediately returned to the sender by U.S. Mail, or if authorization is granted by the sender, destroyed. If you do not receive all pages, please call (212) 588-0022 PAGES FROM REGISTRATION STATEMENT IN
